         Case: 3:20-cv-50348 Document #: 1 Filed: 09/15/20 Page 1 of 13 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, WESTERN DIVISION

JOSEPH CHAVEZ and SHERRY CHAVEZ,                        )
                                                        )
          Plaintiffs,                                   )      Case No. 20-cv-5451
                                                        )
                  vs.                                   )
                                                        )      PLAINTIFFS DEMAND
CAMPING WORLD RV SALES, LLC, and                        )      TRIAL BY JURY
JAYCO, INC.                                             )
                                                        )
          Defendant.                                    )

                                            COMPLAINT

          Plaintiffs, JOSEPH CHAVEZ and SHERRY CHAVEZ, by and through their undersigned

attorneys, complain against Defendants, CAMPING WORLD RV SALES, LLC and JAYCO,

INC. as follows:

    I.         INTRODUCTION

          1.      Plaintiffs, Joe and Sherry Chavez recently retired from their jobs as a Genoa City

Police Officer and school bus driver. Their dream retirement was to cruise the country in a

recreational vehicle and visit their family. Plaintiffs made a significant financial commitment to

buy a $90,000 recreational vehicle and pursue their dream. Sadly, as aptly stated by the Seventh

Circuit, the Jayco, Inc. RV they purchased was a “jalopy,” see Knopick v. Jayco, Inc., 895 F.3d

525 (7th Cir. 2018), and in the months since purchase, the vehicle has been unusable and under

repair.

          2.      This is an action for breach of express and implied warranties and for violations of

the federal Magnuson-Moss Warranty Act, rescission, and unjust enrichment, all pursuant to the

sale to Plaintiffs of a defective, significantly impaired, and unrepaired Recreational Vehicle

(“RV”)




                                                   1
      Case: 3:20-cv-50348 Document #: 1 Filed: 09/15/20 Page 2 of 13 PageID #:2




           II.       JURISDICTION AND VENUE

            3.       The Court has original jurisdiction over Plaintiffs’ warranty claims under the

Magnuson-Moss Act ("the Act"), 15 U.S.C. § 2301, et seq because the "the amount in controversy

is [not] less than the sum or value of $50,000 (exclusive of interests and costs) computed on the

basis of all claims to be determined in this suit ... ,” 15 U.S.C. § 231 0(d)(l) & (3), and supplemental

jurisdiction over their common law claims. 15 U.S.C. § 1367.

            4.       This Court has personal jurisdiction over Defendants pursuant to 735 ILCS 5/2-

209(7) because the tortious conduct occurred in this district and the vehicle was sold pursuant to a

contract entered into in this district.

            5.       Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2).

    III.         THE PARTIES

           6.        Plaintiffs, Joseph Chavez (“Joe”) and Sherry Chavez (“Sherry”), are consumers

who reside in Genoa, Illinois in Dekalb County.

           7.        Defendant, Jayco, Inc. (“Jayco”), is an Indiana corporation with its principal place

of business in the State of Indiana who manufactures and sells RVs.

           8.        Defendant, Camping World RV Sales, LLC (“Camping World”), is a Minnesota

limited liability corporation with its managers located in Lincolnshire, Illinois and is the seller of

recreational vehicles and a dealership authorized by Jayco to sell its RVs.

    IV.          FACTS COMMON TO ALL COUNTS

       9.            On May 15, 2020, Plaintiffs purchased and took delivery of this Recreational

Vehicle,         a   new     2020    Jayco    Greyhawk      30X,    Vehicle    Identification   Number

1FDXE4FS6KDC50785: (“the vehicle”), expressly and impliedly warranted by Defendants, from




                                                      2
      Case: 3:20-cv-50348 Document #: 1 Filed: 09/15/20 Page 3 of 13 PageID #:3




Defendant Jayco’s agent and authorized dealership, Defendant Camping World in Rockford,

Illinois. Plaintiff paid $94,758.63 for the vehicle including a $40,000 cash down payment.

      10.      This vehicle was purchased for personal, family, and household purposes.

      11.      The Plaintiffs relied on Defendants in deciding whether to purchase the vehicle.

      12.      Jayco’s reputation and express representations that the vehicle was fit for the

ordinary uses to which a recreational vehicle is put and for the particular purposes for which the

Plaintiffs wanted it, namely to travel and camp.

      13.      Plaintiffs were not given any warranty information of any defendant prior to

purchasing the vehicle.

      14.      Soon after purchase, Plaintiffs discovered that the vehicle did not conform to the

warranty as there were numerous defects and nonconformities, including but not limited to:

alignment, faulty transmission, electronic system, sink, refrigerator, levelers, and air conditioning.

      15.      The problems began as soon as Joe and Sherry drove the vehicle home from

Rockford. On May 15, 2020, the motorhome pulled very hard to one side and the RV was

apparently out of alignment.

      16.      After getting it home the refrigerator was not working properly, and was missing a

light cover.

      17.      On May 17, 2020, Joe and Sherry brought the vehicle back to Camping World for

repairs. Camping World kept the vehicle for repairs from May 17 until June 10, 2020.

      18.      On June 10, 2020, Joe and Sherry picked up the vehicle and were assured

everything was fine.




                                                   3
      Case: 3:20-cv-50348 Document #: 1 Filed: 09/15/20 Page 4 of 13 PageID #:4




      19.      On June 11, 2020, Joe and Sherry finally made their first trip and embarked to

Gatlinburg, Tennessee. Unfortunately, their brand new $90,000 RV broke down in route near

Shelbyville, Indiana.

      20.      When the vehicle broke down, the wrench icon on the dash came on, the engine

started to shift down on its own while traveling sixty-five miles per hour on the busy interstate. As

the jalopy hurtled down the interstate, Joe could not manually change gears into any other gear

and the engine came to an abrupt stop.

      21.      Defendants and their agents refused to provide roadside assistance and Plaintiffs’

son-in-law traveled from Ohio to pick up Joe and Sherry.

      22.      Their son-in-law was able to restart the vehicle and they limped to Ohio.

      23.      For six days, while stranded in Ohio, Joe and Sherry endeavored to find someone

to help with the jalopy and finally secured help at a Ford dealership in Cincinnati.

      24.      On June 18, 2020, once at the dealership the technicians confirmed the brand new

vehicles’ levelers would not fully operate, the rear air conditioning did not work, and the

transmission needed a new solenoid clutch.

      25.      On June 25, 2020, Plaintiffs picked up the vehicle from the dealership but the back

up and side camera were not working and there was no power to the levelers.

      26.      On July 7, 2020, Joe and Sherry risked their lives to drive the jalopy back home to

Genoa, Illinois so they could go to scheduled doctors’ appointments and operations.

      27.      On July 20, 2020, Camping World towed the jalopy back to their Rockford location

for more repairs.

      28.      Since July 20, 2020 the RV has been in possession of Camping Word and

undrivable.




                                                 4
      Case: 3:20-cv-50348 Document #: 1 Filed: 09/15/20 Page 5 of 13 PageID #:5




      29.      Since the date of purchase, Joe and Sherry only had possession of their vehicle for

a total of 21 days compared to the 98 days it has been retained by Defendants for repairs.

      30.      At the time Plaintiffs took delivery of and accepted this defective and

unmerchantable vehicle, they were unaware of the concealed malfunctions, defects, and

conditions, and would not have purchased this vehicle had they known its true defective condition,

nor retained it but for assurances of Defendants and the warranty agents and authorized repair

facilities for each defendant that all impairments were or would be properly and timely repaired.

      31.      Significant and substantial defects and nonconformities continue to exist and

substantially impair the vehicle's use, reliability, safety, and market value to Plaintiffs.

      32.      Plaintiffs have relied on Defendant Camping World’s representations in its

communications to Plaintiffs, promising to repair, replace, or adjust defects in the vehicle; and

have been misled by frequent representations by Defendant Camping World and its agents, all

duty-bound to disclose to Plaintiffs all known defects and nonconformities, that reported defects

and nonconformities were or would be properly repaired.

      33.      Plaintiffs have relied on Defendant Jayco’s representations in its express warranties

and communications to Plaintiffs, promising to repair, replace, or adjust defects in the vehicle; and

have been misled by frequent representations by Defendant Jayco and its agents, all duty-bound to

disclose to Plaintiffs all known design and manufacturing defects and nonconformities, that

reported defects and nonconformities were or would be properly repaired.

      34.      Joe and Sherry relied on Defendant Camping World’s representations in its express

warranties and communications to Plaintiffs, promising to repair, replace, or adjust defects in the

vehicle; and have been misled by frequent representations by Defendant Camping World’s and its




                                                   5
      Case: 3:20-cv-50348 Document #: 1 Filed: 09/15/20 Page 6 of 13 PageID #:6




agents, all duty-bound to disclose to Plaintiffs all known design and manufacturing defects and

nonconformities, that reported defects and nonconformities were or would be properly repaired.

       35.      Upon information and belief, the vehicle is in substantially the same condition as

when it was delivered to the Plaintiff, with the exception of repairs done to the vehicle by Camping

World and those Defendants’ agents or authorized repair facilities, and damages caused by the

defects and nonconformities herein.

       36.      The vehicle, as accepted, is without value to the Plaintiffs and they don’t have

access to it.

       37.      Jayco, engaged in an aggressive advertising and marketing campaign in order to

induce Joe and Sherry and other consumers to purchase its vehicles from a dealership that was

authorized by Jayco to sell its vehicles and issue its written warranties to consumers.

       38.      Jayco was in direct privity with Joe and Sherry based upon its role in the sale,

distribution, and repair of the subject vehicle through its authorized sales and servicing agents

including Camping World as evidenced by the following:

             a. Jayco enters into sales and servicing agreements with its authorized dealers that are

                located in numerous counties of this state including the county wherein this lawsuit

                is filed.

             b. Jayco requires its authorized dealers to display its logo on each authorized dealer’s

                sign outside the dealer.

             c. Jayco requires its authorized dealers to display Jayco’s logo on the repair records

                that are given to authorized dealers’ customers as receipts for service to their

                vehicles.




                                                  6
      Case: 3:20-cv-50348 Document #: 1 Filed: 09/15/20 Page 7 of 13 PageID #:7




             d. Jayco requires its authorized dealers to seek authorization for performing repairs as

                  covered by Jayco’s warranty.

             e. Jayco makes the final decision as to whether or not repairs made to a vehicle are to

                  be covered by Jayco’s warranty.

             f. Jayco reimburses its authorized dealers for repairs covered by Jayco’s warranty.

             g. Jayco requires its authorized dealers to document repairs on repair invoices in a

                  method prescribed by Jayco.

             h. Jayco provides its authorized dealers with specific instructions of the amount of

                  time its dealers seek reimbursement for specific warranty repairs to a vehicle.

             i. Jayco requires its authorized dealers to provide its customers with its written

                  warranty when a new vehicle is sold by Jayco’s authorized dealer.

             j.   Jayco provides its authorized dealers with repair manuals and service bulletins to

                  repair vehicles manufactured and/or distributed by Jayco.

       39.        In consideration for the purchase of the RV, Jayco issued and supplied to Joe and

Sherry its written warranty. (Warranty attached hereto and incorporated herein as Exhibit “A”).

       40.        One of Jayco’s remedies contained within its warranty was the repair and

replacement of parts defective in materials or workmanship.

       41.        Based on the issuance of its written warranty and its contacts with Joe and Sherry

as detailed above, Jayco was in contractual privity with Plaintiffs.

       42.        Joe and Sherry delivered the RV to Jayco for repair, through its authorized

dealership network, the vehicle sat at the dealership for over 60 days, and the defects remain

uncorrected.




                                                    7
      Case: 3:20-cv-50348 Document #: 1 Filed: 09/15/20 Page 8 of 13 PageID #:8




       43.     Jayco was unable and/or failed to repair the defects in Joe and Sherry’s RV as

provided in Jayco’s warranty, and as such breached the express terms of its written warranty.

       44.     The repair or replacement remedy contained within Jayco’s warranty failed of its

essential purpose due to Jayco’s failure to repair the RV within a reasonable time.

       45.     Jayco was unable and/or failed to repair the defects in the RV as provided in Jayco’s

warranty after being afforded a reasonable opportunity to cure pursuant to 15 U.S.C. §2310(e).

       46.     Joe and Sherry justifiably lost confidence in the RV’s safety and/or reliability, and

said defects substantially impaired the value of the RV to Plaintiffs.

       47.     Said defects could not have reasonably been discovered by Joe and Sherry prior to

their acceptance of the RV.

       48.     Joe and Sherry have been and will continue to be financially damaged due to

Jayco’s intentional, reckless, wanton and negligent failure to provide Plaintiffs with a

merchantable RV.




                                                 8
       Case: 3:20-cv-50348 Document #: 1 Filed: 09/15/20 Page 9 of 13 PageID #:9




VI.     CLAIMS

                                           COUNT I
                       (Breach of Written Warranty Under the Magnuson-
                          Moss Warranty Act, 15 U.S.C. § 2301 et seq)
                                   Camping World and Jayco

        49.      Joe and Sherry, reallege and incorporate by reference herein the allegations

contained in Paragraphs 1 through 48 as Paragraph 49 of Count I of the Complaint as if fully set

forth herein.

        50.      The Vehicle was subject to express warranties as described herein, including

affirmations, nondisclosures and related representations as to the ordinary wear characteristics that

may be reasonably expected from the vehicle.

        51.      Plaintiffs are “consumers” within the meaning of the Magnuson-Moss Warranty

Act, 15 U.S.C. § 2301(3).

        52.      Camping World and Jayco are “supplier” and “warrantor” within the meaning of

section 2301(4)-(5).

        53.      The Vehicle is a “consumer product[s]” within the meaning of section 2301(1).

        54.      Defendants’ express warranties are “written warrant[ies]” within the meaning of

section 2301(6) and express warranties pursuant to Illinois law which were the basis of Plaintiffs’

bargain when purchasing the Vehicle.

        55.      Defendants’ breached the express warranties by:

                a.      Extending a 3-year Warranty with the purchase of the Vehicle, thereby

                        warranting to repair or replace any part defective in material or

                        workmanship at no cost to the owner;




                                                  9
      Case: 3:20-cv-50348 Document #: 1 Filed: 09/15/20 Page 10 of 13 PageID #:10




                b.         Selling a vehicle that was defective in material and workmanship, requiring

                           repair or replacement within the warranty periods; and

                c.          Refusing to honor the express warranties by repairing or replacing, free of

                           charge the Vehicle in a timely manner.

         56.     Defendants’ breach of the express warranties has deprived the Plaintiffs of the

benefit of their bargain.

         57.     The amount in controversy meets or exceeds the value of $50,000 (exclusive of

interests and costs).

         58.     Defendants have been afforded a reasonable opportunity to cure their breach of

written warranties, including when Plaintiffs brought their vehicle in for diagnosis and repair of

their defective vehicle.

         59.     As a direct and proximate cause of Defendants’ breach of express written

warranties, Plaintiffs sustained damages and other losses in an amount to be determined at trial.

Defendants’ conduct damaged Plaintiffs and, who are entitled to recover damages, consequential

damages, specific performance, diminution in value of the Vehicle, costs, attorneys’ fees,

rescission, and/or other relief as appropriate.




                                                    10
    Case: 3:20-cv-50348 Document #: 1 Filed: 09/15/20 Page 11 of 13 PageID #:11




                                             COUNT II
                                         Unjust Enrichment
                                    Camping World and Jayco

       60.     Joe and Sherry, reallege and incorporate by reference herein the allegations

contained in Paragraphs 1 through 48 as Paragraph 60 in the alternative to Count I as Count II of

the Complaint as if fully set forth herein.

       61.     Defendants received and retained a benefit from Plaintiffs and inequity has resulted.

       62.     Defendants benefitted from selling and leasing defective cars whose value was

artificially inflated by Defendants’ concealment of the Vehicle’s defect as alleged herein at a profit,

and Plaintiffs have overpaid for the RV and been forced to pay other costs.

       63.     Thus, Plaintiffs have conferred a benefit on Defendants by paying full price for a

defective vehicle covered by an express warranty that is not timely honored.

       64.     It is inequitable for Defendants to retain these benefits.

       65.     Plaintiffs were not aware of the true facts about the Vehicle, and did not benefit

from Defendants’ conduct.

       66.     Defendants knowingly accepted the benefits of their unjust conduct.

       67.     As a result of Defendants’ conduct, the amount of its unjust enrichment should be

disgorged, in an amount according to proof.




                                                  11
    Case: 3:20-cv-50348 Document #: 1 Filed: 09/15/20 Page 12 of 13 PageID #:12




                                           COUNT III
                                            Rescission
                                          Camping World

       68.      Joe and Sherry, reallege and incorporate by reference herein the allegations

contained in Paragraphs 1 through 48 as Paragraph 68 of Count III of the Complaint as if fully set

forth herein.

       69.      The circumstances existing when the Vehicle was purchased were such that the

terms of the contract should be set aside because it was fraudulently induced by Defendants’

misrepresentations regarding the Vehicle and its warranty.

       70.      Even if not fraudulent at the very least the parties were mutually misled about the

Vehicle’s capabilities and warranty service at the time the RV was sold.

       71.      Defendant offered to repair the vehicle but instead it has sat on their lot for months,

the entirety of the camping season.

       72.      Substantial nonperformance or breach of contract warrants rescission where the

matter, in respect to which the failure of performance occurs, is of such a nature and of such

importance that the contract would obviously not be made without it.

       73.      It is now abundantly clear, after months of “working” on the vehicle that

Defendants cannot perform as promised.

       74.      Plaintiffs have performed all required actions under the purchase agreement.




                                                  12
    Case: 3:20-cv-50348 Document #: 1 Filed: 09/15/20 Page 13 of 13 PageID #:13




                                     REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs, respectfully request that the Court enter judgment in their favor

and against Defendant, as follows:

      A. Equitable relief in the form of buyback of the Vehicle;

      B. Costs, restitution, damages, including punitive damages, penalties, and disgorgement

in an amount to be determined at trial;

      C. Damages for the lost use of the Vehicle for the months it has been held by Defendants

for “repairs”;

      D. An order requiring Defendants to pay both pre- and post-judgment interest on any

amounts awarded;

      E. An award of costs and attorneys’ fees; and

      F. Such other or further relief as may be appropriate.

                                                      Respectfully submitted,

                                                      JOSEPH CHAVEZ             and   SHERRY
                                                      CHAVEZ
                                                       Plaintiffs

                                                      By:__/Alexander N. Loftus_____________
                                                            Attorney for Plaintiffs

Alexander Loftus, Esq.
David Eisenberg, Esq.
LOFTUS & EISENBERG, LTD.
161 N. Clark St., Suite 1600
Chicago, Illinois 60601
T: 312.899.6625
C: 312.772.5396
alex@loftusandeisenberg.com
david@loftusandeisenberg.com

Dated: September 14, 2020




                                               13
